     Case 3:20-cv-00433-MMD-CLB Document 5 Filed 01/13/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     JOEL BURKETT,                                      Case No. 3:20-cv-00433-MMD-CLB

7                                         Plaintiff,                    ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                                    Defendants.

11

12          Plaintiff Joel Burkett, a pro se prisoner, previously filed an application to proceed

13   in forma pauperis and submitted a civil rights complaint and amended civil rights

14   complaint under 42 U.S.C. § 1983. (ECF No. 1, 1-1, 3.)

15          Plaintiff now files a motion for voluntary dismissal. (ECF No. 4.) Under Federal

16   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by

17   filing “a notice of dismissal before the opposing party serves either an answer or a motion

18   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion

19   to voluntarily dismiss this action because no responsive pleading has been filed in this

20   case. Therefore, the Court dismisses this action without prejudice.

21          It is therefore ordered that the motion for voluntary dismissal (ECF No. 4) is

22   granted.

23          It is further ordered that this action is dismissed in its entirety without prejudice.

24          It is further ordered that the application to proceed in forma pauperis (ECF No. 1-

25   1) is denied as moot.

26   ///

27   ///

28   ///
     Case 3:20-cv-00433-MMD-CLB Document 5 Filed 01/13/21 Page 2 of 2



1            The Clerk of the Court is directed to enter judgment accordingly and close this

2    case.

3            DATED THIS 13th Day of January 2021.

4

5

6                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                2
